—Judgment, Supreme Court, New York County (Eileen Bransten, J.), entered June 24, 1997, dismissing the complaint and bringing up for review an order of the same court and Justice, entered December 3,1996, which granted defendant’s motion to dismiss the complaint as time-barred, unanimously affirmed, with costs. Appeal from the order is unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
The IAS Court properly dismissed the plaintiffs’ complaint, sounding in legal malpractice, as time-barred. Plaintiffs’ prior Texas State court action is not a “prior action” within the meaning of CPLR 205 (a) (see, Talarico v Crimmins Contr. Co., 1995 US Dist LEXIS 10053, *6-7, [SD NY, July 18, 1995, Patterson, J.], citing Baker v Commercial Travelers Mut. Acc. Assn., 3 AD2d 265). Even if it were, plaintiffs’ New York action, commenced more than six months after the termination *204of the Texas action, is still time-barred (Cohoes Hous. Auth. v Ippolito-Lutz, Inc., 65 AD2d 666, affd 49 NY2d 961; see, Santulli v Englert, Reilly & McHugh, 78 NY2d 700). We have considered plaintiffs’ remaining contentions and find them to be without merit. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.